Case 1:18-cv-00952-PAB-NRN Document 318 Filed 08/19/20 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

   Civil Action No. 18-cv-00952-PAB-NRN

   DOUGLAS C. LEHMAN,

         Plaintiff,

   v.

   BRIAN McKINNON,
   JAQUES, Correctional Officer Sgt.,
   McCARROLL, Correctional Officer,

        Defendants.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

         This matter is before the Court sua sponte. On July 7, 2020, Magistrate Judge

   N. Reid Neureiter recommended that the Court grant defendants’ motion for summary

   judgment and dismiss plaintiff’s claims. Docket No. 301 at 22. On August 14, 2020,

   the Court accepted the magistrate judge’s recommendation, granted defendants’

   motion for summary judgment, denied plaintiff’s motion for summary judgment, and

   closed the case. Docket No. 315 at 3-4. The Court’s order indicated that no party had

   objected to the magistrate judge’s recommendation. Id. at 1.

         Later that day, defendants filed Defendants’ Response to Plaintiff’s Objections to

   Magistrate Judge Recommendation on Defendants’ Motion for Summary Judgment

   [Docket No. 317], responding to Docket No. 311. This document, titled Plaintiffs Motion

   Show’s AR 300-16RD Shows Special Controls Policy and This Was the Policy Follow

   on 2/7/17 (Video Footage) [sic], Docket No. 311 at 1, concerned an unrelated motion
Case 1:18-cv-00952-PAB-NRN Document 318 Filed 08/19/20 USDC Colorado Page 2 of 8




   from defendants that the magistrate judge had already ruled on. See Docket No. 308.

   Unbeknownst to the Court, plaintiff’s objections to the magistrate judge’s

   recommendation on defendants’ motion for summary judgment were included in this

   filing. See Docket No. 311 at 8 (plaintiff’s Rule 72 Motion for Recomendations [sic] for

   Defendants’ Summary Judgment Motion).

          The Tenth Circuit has held that “objections to [a] magistrate judge’s report and

   recommendation must be both timely and specific to preserve an issue for de novo

   review by the district court.” United States v. 2121 East 30th St., 73 F.3d 1057, 1060

   (10th Cir. 1996). Plaintiff’s objections were due on July 21, 2020. Docket No. 301 at

   22. Plaintiff’s objections are dated July 27, 2020, see Docket No. 311 at 34, and were

   filed on July 31, 2020. See generally id. The Tenth Circuit has “adopted a firm waiver

   rule when a party fails to object to the findings and recommendations of the

   magistrate.” Duffield v. Jackson, 545 F.3d 1234, 1237 (10th Cir. 2008). “The failure to

   timely object to a magistrate’s recommendations waives appellate review of both factual

   and legal questions.” Id. However, “the firm waiver rule does not apply (1) when a pro

   se litigant was not notified ‘of the time period for objecting and the consequences of

   failing to object,’ (2) ‘when the interests of justice warrant,’ or (3) when the party that

   failed to object ‘makes the onerous showing required to demonstrate plain error.’”

   Schupper v. Cafasso, 708 F. App’x 943, 946 (10th Cir. 2017) (unpublished) (quoting

   Wardell v. Duncan, 470 F.3d 954, 958 (10th Cir. 2006)).

          The recommendation advised plaintiff of the deadline to respond and informed

   plaintiff that a failure to timely object would waive de novo review of the



                                                 2
Case 1:18-cv-00952-PAB-NRN Document 318 Filed 08/19/20 USDC Colorado Page 3 of 8




   recommendation. Docket No. 301 at 22. Thus, because plaintiff was advised of the

   consequences of filing his objections late, the first exception to the Tenth Circuit’s “firm

   waiver rule” does not apply so as to require de novo review. In addition, when

   considering whether the interests of justice warrant review, the Tenth Circuit considers

   “a pro se litigant’s effort to comply, the force and plausibility of the explanation for his

   failure to comply, and the importance of the issues raised.” Morales-Fernandez v.

   I.N.S., 418 F.3d 1116, 1120 (10th Cir. 2005). Plaintiff does not explain what caused

   the delay in filing his objections, detail his efforts to comply with the objection deadline,

   or request an extension of time to object to the magistrate judge’s recommendation.

   See Docket No. 311 at 8-27. The Court finds that plaintiff has not demonstrated that

   the interests of justice requires de novo review of his objections. See Craighead v.

   Bear, 717 F. App’x 815, 819 (10th Cir. 2017) (unpublished) (finding that the interests of

   justice did not require non-application of the firm waiver rule where the litigant did not

   explain why he failed to comply with the deadline and did not request an extension).

          The Tenth Circuit recognizes a third exception to the firm waiver rule, which

   applies when a plaintiff can demonstrate plain error. Schupper, 708 F. App’x at 946.

   “Plain error occurs when there is (1) error, (2) that is plain, which (3) affects substantial

   rights, and which (4) seriously affects the fairness, integrity, or public reputation of

   judicial proceedings.” Morales-Fernandez, 418 F.3d at 1122-23 (quotation omitted).

   “To be plain, the error must be clear or obvious under current, well-settled law of either

   the Supreme Court or [the Tenth Circuit].” Fed. Deposit Ins. Corp. v. Kan. Bankers Sur.

   Co., 840 F.3d 1167, 1172 (10th Cir. 2016).



                                                 3
Case 1:18-cv-00952-PAB-NRN Document 318 Filed 08/19/20 USDC Colorado Page 4 of 8




          Plaintiff raises twelve objections to the magistrate judge’s recommendation.

   Docket No. 311 at 8-33. He asserts that (1) the magistrate judge “failed to show how or

   why [the] use of forced by McKinnon was needed to control” plaintiff, id. at 11; (2) the

   magistrate judge erred in citing certain cases, id. at 15-16; (3) the magistrate judge

   erred in considering plaintiff’s size in determining whether the force used against him

   was reasonable, id. at 16-17; (4) the magistrate judge erred in considering whether

   plaintiff had previously feigned compliance with officers’ orders in determining whether

   the force used against him was reasonable, id. at 17; (5) the magistrate judge erred in

   not viewing the video evidence in the light most favorable to plaintiff and not finding a

   genuine dispute of fact as to whether defendant McKinnon sprayed plaintiff a second

   time after plaintiff was on the ground, id. at 18; (6) the magistrate judge erred in finding

   that defendant McKinnon did not act with a culpable state of mind because “the

   magistrate judge is not a medical doctor[] and is not in a position to say how long is

   needed for anyone to act with deliberate intention to retaliate,” id. at 19; (7) because

   the magistrate judge is not a doctor, the magistrate judge is unable to “ascertain how

   long a spray of O.C. spray needs to be to be injurious,” id. at 21-22; (8) the use of O.C.

   spray in this case was objectively unconstitutional id. at 23; (9) the magistrate judge

   erred in finding that defendant McKinnon did not act with subjective intent to harm

   because defendant McKinnon’s claims of memory loss are not credible and create a

   genuine dispute of fact, id. at 23-25; (10) the magistrate judge erred, generally, in

   finding that defendants were entitled to qualified immunity, id. at 26-27; (11) defendants

   Jacques and McCarroll unreasonably failed to intervene in defendant McKinnon’s use



                                                4
Case 1:18-cv-00952-PAB-NRN Document 318 Filed 08/19/20 USDC Colorado Page 5 of 8




   of force, id. at 31-32; and (12) defendants failed to report what plaintiff argues was an

   excessive use of force. Id. at 32-33.

          With respect to plaintiff’s first, second, third, fourth, and sixth objections, the

   Court has reviewed the magistrate judge’s recommendation and finds no error that is

   “clear or obvious under current, well-settled law.” Fed. Deposit Ins. Corp., 840 F.3d at

   1172. The Court will overrule those objections.

          In addition, a number of plaintiff’s objections fail to identify a specific error in the

   magistrate judge’s recommendation. “[I]t is necessary for a party objecting to a

   recommendation to identify the particular factual or legal error committed by the

   Magistrate Judge, allowing the District Court to focus on that issue and correct it if

   necessary.” Vester v. Asset Acceptance, L.L.C., No. 08-cv-01957-MSK-LTM, 2009 WL

   2940218, at *8 (D. Colo. Sept. 9, 2009); see also Fed. R. Civ. P. 72(b)(2) (“[A] party

   may serve and file specific written objections to the proposed findings and

   recommendations.”) (emphasis added). For this reason, the Court will overrule

   plaintiff’s seventh, eighth, eleventh, and twelfth objections. In addition, plaintiff’s tenth

   objection states only that the magistrate judge’s qualified immunity decision “turns the

   ‘clearly established law’ of excessive force on its head and changes the purpose of

   qualified immunity in excessive force cases from one of protection from [legitimate] use

   of force into a [shield] for clearly illegal conduct.” Docket No. 311 at 27. However, the

   Court finds that this does not sufficiently identify a specific legal error in the magistrate

   judge’s recommendation. Thus, plaintiff’s tenth objection will be overruled.

          In his fifth objection, plaintiff appears to assert that a genuine dispute of material



                                                  5
Case 1:18-cv-00952-PAB-NRN Document 318 Filed 08/19/20 USDC Colorado Page 6 of 8




   fact exists with respect to whether defendant McKinnon sprayed plaintiff with pepper

   spray a second time after plaintiff was on the ground. Docket No. 311 at 18. He

   asserts that the magistrate judge erred in not viewing the video in the light most

   favorable to plaintiff. Id. However, “[w]hen opposing parties tell two different stories,

   one of which is blatantly contradicted by the record, so that no reasonable jury could

   believe it, a court should not adopt that version of the facts for purposes of ruling on a

   motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007). Here, the

   magistrate judge reviewed a video of the incident, which the magistrate judge noted “is

   the only evidence [plaintiff] relies on to support his claim of a constitutional violation,”

   both “in its original and slow-motion versions . . . multiple times.” Docket No. 301 at 13.

   The magistrate judge reviewed the video evidence of the altercation, which takes place

   in fewer than thirty seconds, in a frame-by-frame analysis. See id. at 13-14. The

   magistrate judge stated that he “[could not] detect any second spraying by Officer

   McKinnon” in the video. Id. at 14. While the magistrate judge did not explicitly hold

   that plaintiff’s factual assertions are blatantly contradicted by the record, it appears that

   the magistrate judge found so implicitly, stating that “there is no evidence that Officer

   McKinnon sprayed [plaintiff]” a second time and finding that “no reasonable juror could

   conclude that there was a second spray by Officer McKinnon.” Id. at 19.

          However, even if the magistrate judge did err in finding no genuine dispute of

   fact with respect to an alleged second spray, the error would be harmless because,

   absent this finding, the magistrate judge would have reached the same result. See

   Cleveland v. Martin, 590 F. App’x 726, 733 (10th Cir. 2014) (unpublished) (“The test for



                                                 6
Case 1:18-cv-00952-PAB-NRN Document 318 Filed 08/19/20 USDC Colorado Page 7 of 8




   harmless error is whether the district court would have reached the same decision had

   it not erred.”). The magistrate judge concluded that, “even if Officer McKinnon were to

   have delivered two shots of pepper spray after [plaintiff] had lain down on the floor, . . .

   the use of pepper spray here was [not] objectively harmful enough to constitute a

   constitutional violation.” Docket No. 301 at 16. Specifically, the magistrate judge found

   that this alleged use of force would not have been excessive – and, instead, would

   have been “unquestionably justified” – under the circumstances. Id. at 16-17. While

   plaintiff appears to object to the magistrate judge’s “objective element” finding, see

   Docket No. 311 at 22, the Court has already determined that, because this objection

   identifies no factual or legal error in the magistrate judge’s recommendation, the

   objection is insufficiently specific. The Court finds no plain error here and will overrule

   plaintiff’s fifth objection.

           Finally, in his ninth objection, plaintiff appears to assert that defendant

   McKinnon’s claims of memory loss after the altercation are not credible and raise a

   genuine dispute of fact with respect to whether defendant McKinnon acted with a

   culpable state of mind. Id. at 23. In the recommendation, the magistrate judge noted,

   with respect to plaintiff’s argument that defendants’ culpable states of mind are

   evidenced by their failure to mention a second spray in their incident reports, that

   “Officer McKinnon . . . states that he does not r emember what happened after [plaintiff]

   began hitting him.” Docket No. 301 at 17-18. Plaintiff asserts that certain medical

   reports “prove there was no memory loss and [that it is a] ‘sham fact,’” and that “at the

   very least this create[s] a [genuine] dispute of a material fact precluding a granting of



                                                 7
Case 1:18-cv-00952-PAB-NRN Document 318 Filed 08/19/20 USDC Colorado Page 8 of 8




   summary judgment here.” Docket No. 311 at 25.

          However, the magistrate judge’s finding that defendant McKinnon did not act

   with a culpable state of mind did not rely on his alleged memory loss. See generally

   Docket No. 301 at 17-20. Instead, the magistrate judge focused on the fact that, based

   on the video – the only evidence plaintiff relies on to support his assertion that he was

   sprayed a second time by defendant McKinnon – even if defendant McKinnon did spray

   plaintiff a second time, defendant McKinnon “was trying to help his colleagues control

   [plaintiff].” Id. at 18; see also Smith v. Cochran, 339 F.3d 1205, 1212 (10th Cir. 2003)

   (“The subjective element of an excessive force claim turns on whether force was

   applied in a good faith effort to maintain or restore discipline or maliciously and

   sadistically for the very purpose of causing harm.”) (quotation omitted). Because the

   magistrate judge did not rely on defendant McKinnon’s claims of memory loss in finding

   no subjective intent to harm, plaintiff has failed to demonstrate that the magistrate judge

   committed an error here. Thus, the Court will overrule plaintiff’s ninth objection.

          The Court finds no plain error in the magistrate judge’s recommendation. For

   these reasons, it is

          ORDERED that plaintiff’s Rule 72 Motion for Recomendations [sic] for

   Defendants’ Summary Judgment Motion [Docket No. 311] are OVERRULED.

          DATED August 19, 2020.


                                      BY THE COURT:


                                      ____________________________
                                      PHILIP A. BRIMMER
                                      Chief United States District Judge

                                                8
